Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are under consideration.
	The instant application is a continuation-in-part (CIP) of Application No. 16/668,691, filed October 30, 2019 (pending).

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, drawn to powdered oxidized cellulose having a carboxyl content of about 9 to 18 wt% and to a kit thereof in the reply filed on June 22, 2021 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-17 as filed on May 5, 2020 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 was considered.

Drawings
The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.  See MPEP 608.02 V and 37 CFR 1.84(u).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  “Figure 1” should recite “Figure” (e.g., page 7, lines 28-31; page 8, lines 13-18).

Claim Objections
Claims 9, 12, 13 and 15 are objected to because of the following informalities: 
Claim 9:  “having same” should presumably recite “having the same”.  
Claim 12:  “having average” should presumably recite “having an
Claim 13:  “CMC” should presumably recite “carboxymethyl cellulose (CMC)” as disclosed at page 3, lines 20-22 of the instant specification.
Claim 13:  “and” should be inserted before “collagen”.
Claim 15:  a conjunction, e.g., “and” or “or”, should presumably be inserted before the clause beginning “a dimension”.
Appropriate correction is required.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/668,691, filed on October 30, 2019.

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 16/668,691, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose at least 90% of the powder ranges from 10 to 2000 microns as required by claim 7; does not disclose hammer mill processed ORC powder as required by claim .      
The disclosure of the prior-filed application, Application No. 62/753,981, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the carboxyl content of about 9 to 18 wt% of claim 1, rather it discloses ranges of 12 to 24% (e.g., pages 18-19).  The earliest date available to claims 1-6, 8-10, 16 and 17 is October 30, 2019.      

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites the ORC powder, however, claim 1 from which claim 11 depends recites OC powder.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 should presumably depend from claim 10.
	Claim 13 recites “or other polysaccharides” in line 2.  Since it is not clear what is encompassed by the recitation of “other polysaccharides, the metes and bounds of the claim cannot be determined and the claim is indefinite.
Claims 14 and 15 recite a sphericity, however, it is unclear how the quantitative sphericity value is calculated (e.g., what quantities / dimensions are represented by the ratio) and the specification fails to remedy the ambiguity.
	Claim 15 recites a dimension less than about 500 microns and greater than about 50 microns.  Because the claim recites two open-ended ranges, it is unclear where the boundaries for the dimension lie.  
	Claim 17 recites the container is comprised in the applicator.  It is unclear what this means (e.g., how the container is related to the applicator) and the specification does not remedy the ambiguity (e.g., page 3, line 33).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 15 recites a sphericity of at least 0.6, however, claim 14 from which claim 15 depends recites a sphericity equal or greater than 0.7.  Claim 15 therefore fails to include all of the limitations of claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lentz et al. (US 4,668,224, published May 26, 1987).
Regarding claim 1
Lentz teach finely divided oxidized cellulose powder (abstract; claims).  The oxidized cellulose has a carboxyl content of about 8 to 18% (column 3, lines 22-30; claim 3).  Although the range of Lentz does not fall entirely within the claimed range, the range of Lentz discloses the claimed range with “sufficient specificity” because “about” permits some tolerance and about Anticipation of Ranges.  Lentz further exemplify an embodiment wherein the oxidized cellulose has a carboxyl content of about 11 to 13 wt% (column 4, lines 10-26).
Regarding claims 3 and 9
Because Lentz anticipate the oxidized cellulose powder of claim 1, the oxidized cellulose powder of Lentz is necessarily suitable for use as an adhesion prevention material in the presence of blood and is necessarily characterized by adhesion prevention potency of at least 120% as compared to OC fabric having the same carboxyl content.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP 2111.02.
Regarding claim 8
Lentz teach gamma irradiation (column 4, lines 5-9).

Claims 1, 3, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colver (US 2015/0216783, published August 6, 2015).
Regarding claim 1
Colver exemplifies oxidized cellulose powders having a level of oxidation (carboxyl content as evidenced by page 5, line 16 of the instant specification) of 18.5 and of 19 (paragraph [0186], Table 1, Example Nos. 3 and 5).  Although these values do not fall entirely within the claimed range, “about” permits some tolerance and 18.5 and 19 are reasonably interpreted as about 18 as instantly claimed.  See MPEP 2131.03.  
Regarding claims 3 and 9

Regarding claim 4
Colver teaches the particles aggregate (paragraph [0042]).
Regarding claim 7
Colver exemplifies oxidized cellulose powders having a median particle size of 53.788 or of 54.419 microns (paragraph [0187], Table 2, Examples 3 and 5; also [0038]-[0041]).

Claims 1-3, 6, 7, 9, 13, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation).
Regarding claims 1, 2 and 7
Kim exemplifies oxidized regenerated cellulose having a carboxyl group content of about 15.2 wt% subjected to short fiber formation to pulverize (powder) to a particle diameter of 20 to 40 microns (page 3, Manufacturing Example 3).
Regarding claims 3 and 9
Because Kim anticipate the oxidized cellulose powder of claim 1, the oxidized cellulose powder of Kim is necessarily suitable for use as claimed.  See MPEP 2111.02.  Kim further teach the powder has anti-adhesion effect and hemostatic effect (page 3, Manufacturing Example 4).
Regarding claim 6
Kim teach the short fiber formation by milling (page 3, 5th full paragraph).
Regarding claim 13

Regarding claims 16 and 17
	Kim teach a kit comprising a vial and a syringe (applicator that is also a container) (title; abstract; page 3, 8th – 11th full paragraphs).

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1, 3, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lentz et al. (US 4,668,224, published May 26, 1987).
	The teachings of Lentz have been described supra with regard to the anticipation of claims 1, 3, 8 and 9.  Claims 1, 3, 8 and 9 are therefore also obvious over Lentz.
	Lentz further teach the powder has a particle size from about 4 to 60 microns (column 3, lines 30-35; column 4, lines 10-26; claim 2), as required by instant claims 7 and 12.  Because range of Lentz does not disclose the claimed range with “sufficient specificity” anticipation cannot be found.  However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2131.03 and 2144.05.  

Claims 1, 3, 4, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colver (US 2015/0216783, published August 6, 2015) in view of Lentz et al. (US 4,668,224, published May 26, 1987).
	The teachings of Colver have been described supra with regard to the anticipation of claims 1, 3, 4, 7 and 9.  Claims 1, 3, 4, 7 and 9 are therefore also obvious over Colver.
	Colver further teach the oxidized cellulose powders have an oxidation value in the range from 15 to 30% (abstract; paragraphs [0088]-[0090]).  The oxidized cellulose may have a median D value in the range from 35 to 80 microns, a D90 less than 350 microns, and a D10 greater than as required by instant claim 12.  See MPEP 2131.03 and 2144.05.  
	Colver do not teach the powder is gamma irradiated as required by claim 8.
	This deficiency is made up for in the teachings of Lentz.
The teachings of Lentz have been described supra.  Lentz teach gamma irradiation as a conventional sterilization practice (column 4, lines 5-9).
	Although product by process claims are not limited to the manipulations of the recited steps as per MPEP 2113, additionally and/or alternatively it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gamma irradiate the oxidized cellulose powders of Colver because Lentz teach gamma irradiation of oxidized cellulose powder is a conventional sterilization practice.

Claims 1-3, 6-9, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation) in view of Lentz et al. (US 4,668,224, published May 26, 1987).
	The teachings of Kim have been described supra with regard to the anticipation of claims 1-3, 6, 7, 9, 13, 16 and 17.  Claims 1-3, 6, 7, 9, 13, 16 and 17 are therefore also obvious over Kim.
	Kim do not teach the powder is gamma irradiated as required by claim 8.
	This deficiency is made up for in the teachings of Lentz.
The teachings of Lentz have been described supra.  Lentz teach gamma irradiation as a conventional sterilization practice (column 4, lines 5-9).
.

Claims 1-7, 9, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation) in view of Colver (US 2015/0216783, published August 6, 2015).
	The teachings of Kim have been described supra with regard to the anticipation of claims 1-3, 6, 7, 9, 13, 16 and 17.  Claims 1-3, 6, 7, 9, 13, 16 and 17 are therefore also obvious over Kim.
	Kim do not specifically teach aggregates as required by claims 4 and 5.
	This deficiency is made up for in the teachings of Colver.
The teachings of Colver have been described supra.  Colver teaches the particles aggregate (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the oxidized regenerated cellulose powders of Kim aggregate because Colver teaches oxidized cellulose particles to aggregate.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation) in view of Wang et al. ‘974 (US 2013/0316974, published November 28, 2013).
	The teachings of Kim have been described supra with regard to the anticipation of claims 1-3, 6, 7, 9, 13, 16 and 17.  Claims 1-3, 6, 7, 9, 13, 16 and 17 are therefore also obvious over Kim.
Kim do not specifically teach aggregates as required by claims 4, 5 and 14.
	Kim do not teach compacted ORC as required by claim 10.
	Kim do not teach roller and/or hammer mill processing as required by claim 11.
	Kim do not teach an average particle size of 1.75 to 116 microns with a median size of 36 microns as required by claim 12.
	Kim do not teach aggregates with a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, a bulk density greater than 0.45 g/mL, and/or a sphericity greater than 0.7 as required by claim 14.
	Kim do not teach a sphericity of at least 0.6, or a long dimension from 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘974.
Wang ‘974 teach compacted ORC powder having been processed in a compaction device such as a bill mill, roller or hammer mill (title; abstract; paragraphs [0001], [0014]-[0015], [0017], [0037]; claims), as required by instant claims 10 and 11.  The compacted powder has a density of at least 0.45 g/cm3 and/or an average particle size of 1.75 to 116 microns with a median size of 36 microns (paragraphs [0014], [0029], [0034]), as required by instant claims 12 and 14.  The compacted powder comprises particles having an average aspect ratio (sphericity) from about 1 to about 18 (abstract; paragraphs [0014], [0029], [0033]), as required by instant claims 14 and 15.  The particles have an overall size (largest dimension) less than 500 microns (paragraph [0029]), as required by instant claims 14 and 15.  The exemplary particles have the form of rounded aggregates having aspect ratios close to 1 (paragraph [0046]), as required by instant claims 4, 5 and 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘974 because Kim teach there are no particular restrictions on the methods and equipment used for single fiberization or milling (page 3, 5th full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that preparation of the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘974 would yield a compacted oxidized regenerated cellulose powder having been processed by inter alia a hammer mill to an average particle size of 1.75 to 116 microns with a median size of 36 microns and resulting in particles in the form of rounded (spherical) aggregates having aspect ratios (sphericity) close to 1 because this is the product produced by the process of Wang ‘974. 

Claims 1-7, 9-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation) in view of Wang et al. ‘618 (US 2017/0128618, published May 11, 2017).
	The teachings of Kim have been described supra with regard to the anticipation of claims 1-3, 6, 7, 9, 13, 16 and 17.  Claims 1-3, 6, 7, 9, 13, 16 and 17 are therefore also obvious over Kim.

	Kim do not teach compacted ORC as required by claim 10.
	Kim do not teach roller and/or hammer mill processing as required by claim 11.
	Kim do not teach aggregates with a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, a bulk density greater than 0.45 g/mL, and/or a sphericity greater than 0.7 as required by claim 14.
	Kim do not teach a sphericity of at least 0.6, or a long dimension from 50 to 500 microns as required by claim 15.
	These deficiencies are made up for in the teachings of Wang ‘618.
Wang ‘618 teach compacted hemostatic aggregates of cellulose fibers inclusive of oxidized regenerated cellulose (ORC); the compacted aggregates are prepared by a process comprising milling and roller compacting (title; abstract; paragraphs [0024]; Figure 1; claims), as required by instant claims 4, 5, 10, 11 and 14.  The resulting materials produce aggregates having dimensions along their longest axis of 75 to 300 microns (paragraph [0024]), as required by instant claim 15.  The target aggregates are characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns (paragraph [0024]), as required by instant claim 14.  The aggregates comprise interconnected fibrils having a sphericity of at least 0.5 (paragraph [0025]), as required by instant claims 14 and 15.  The aggregates can have a bulk density of greater than 0.45 g/mL (paragraph [0025]), as required by instant claim 14.  Wang ‘618 further teach it is known to the prior art to produce ball milled compacted ORC powder having an average size of 1.75 to 116 microns with a median size of 36 microns (paragraph [0012]).
th full paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that preparation of the oxidized regenerated cellulose powders of Kim according to the process of Wang ‘618 would yield compacted oxidized regenerated cellulose aggregates having been processed by inter alia roller compacting to yield aggregates having dimensions along their longest axis of 75 to 300 microns, aggregates characterized by a size distribution having a D15 greater than 80 microns, D50 from 140 to 250 microns, D90 less than 370 microns, aggregates comprising interconnected fibrils having a sphericity of at least 0.5, or/and aggregates having a bulk density of greater than 0.45 g/mL because this is the product produced by the process of Wang ‘618.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 20 of copending Application No. 16/668,691 in view of Kim et al. (KR 2015/0075516 A, published July 6, 2015, as evidenced by the abstract and by the Google translation), Wang et al. ‘974 (US 2013/0316974, published November 28, 2013) and Wang et al. ‘618 (US 2017/0128618, published May 11, 2017).
Although claims 19 and 20 of 16/668,691 are withdrawn, withdrawn claims are still pending.
 	The instant claims are drawn to a composition comprising powdered oxidized cellulose (OC) having a carboxyl content of about 9 to 18 wt%.  The OC may be ORC or compacted ORC.  The powder may be an aggregate, the powder may be milled, the powder may have a particle size from 10 to 2000 microns, the powder may be gamma irradiated, the powder may have a particle size from 1.75 to 116 microns with a median size of 36 microns.  The aggregates may 
	The conflicting claims are drawn to a gamma irradiated powder comprising OCR having a carboxyl content of equal to or below 18%, wherein the powder is milled and in aggregate form.
	The copending claims differ with respect to the recitation of compacting, and the specific sizes, however, these differences are obvious in view of the prior art because each of Wang ‘974 and Wang ‘618 disclose processes for producing compacted ORC powder / aggregates of the same size(s) as instantly claimed as instantly claimed as elaborated supra and therefore it would have been obvious to produce the claimed powders by processes known for doing so in the prior art.
	The copending claims also differ with respect to the recitation of specific additives and packaging in a kit, however, these differences are obvious in view of the prior art because Kim disclose additives inclusive of carboxymethyl cellulose, collagen and gelatin as gel enhancing materials in combination and a kit comprising a vial and a syringe as elaborated supra and therefore it would have been obvious to include such additives within a kit as instantly claimed because such is known to the prior art.  Additionally, each of Wang ‘974 and Wang ‘618 disclose additives inclusive of carboxymethylcellulose (e.g., Wang ‘974, paragraph [0015], Wang ‘618, abstract) in combination with compacted ORC powder / aggregates.
	The instant claims are therefore an obvious variant of the conflicting claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doub (US 2,474,306) teaches a lyophilic aggregate of independent fibers of an oxidized cellulose having a carboxyl content between about 2% and 23% (claim 1).  The aggregate of Doub is not a powder as instantly claimed.
Chen et al. (CN 110339391, as evidenced by the Google translation) teach a hemostatic material comprising oxidized regenerated cellulose having a carboxyl-content of 20 to 30% and a particle size of 90 to 120 microns (abstract).  The disclosure of Chen is cumulative to the art applied infra.
	Kumar (US 6,627,749, IDS reference filed May 5, 2020) teaches powdered oxidized cellulose having different levels of oxidation (carboxyl content less than 25.6 wt%) and reviews levels known to the prior art (abstract; whole document).  The disclosure of Kumar is cumulative to the art applied infra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633